Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-4 are objected to because of the following informalities:  a typographical error is present in each of the aforementioned claims, see e.g. “artificial intelligenc” as found in the claim preambles, which the Examiner believes should be corrected to “artificial intelligence”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2021/0082554 (“Kalia”) in view of WO 2009/103156 (“De Bruin”) and U.S. Patent Application Publication No. 2019/0221308 (“Makaron”).
Regarding claim 1, KALIA teaches a method for emergency treatment by artificial intelligenc ([0001]: “computer-implemented techniques for providing live first aid response guidance using a machine learning-based cognitive aid planner”, and where “first aid response” and related treatment as discussed therein is equivalent to “emergency treatment” as recited, and where [0058] and [0078] clarify that aspects of it are inclusive of “AI and/or machine learning techniques”), comprising steps as below: 
(a) Correct injury classification, inspection list … are inputted into an artificial neural network respectively as training materials (regarding “injury classification” and training related thereto: [0044] teaching how “injury classification” is determined through the use of machine learning models, which are feasibly trained with image-based and/or non-image-based data; and specifically where a “neural network” or CNN may be used per [0044]-[0045] and [0074]; and regarding “inspection list” and training related thereto: [0057] discussing “ordered list of actions to perform (or not perform), medications to administer and the like”, where the treatment plan generation is subject to the benefit of machine learning, which are feasibly trained per [0058]), and cooperated with a plurality of feature vectors and a label ([0056] discussing that, for each injury classification type, there is a risk analysis/determination being performed, e.g. based on vector-based feature identification and extraction), so as to let the artificial neural network study how to make injury classification, inspection list … respectively (as mentioned, the machine learning models are trained so that they can be applied to subsequent information to provide the benefit of improved functions relating to incident reporting, injury classification, and so forth); 
(b) a conversation robot catches a self statement of a patient for converting into a plurality of word strings, and then the plurality of word strings are converted into a plurality of word vectors (incident reporting as discussed beginning at [0036], which can feasibly be used to automate questioning/prompting per [0038]-[0039] (i.e., “conversation robot” as recited, where the replies provided by or on behalf of the patient can be understood to be a “self statement” as recited), and replies/inputs provided therefor are necessarily stored and processed (e.g., breadth of injury/incident information (e.g., FIG. 4 element 102), captured as text or as a “computer readable format” per [0037] for example, which is inclusive of “terms and/or phrases” (i.e., “word strings” as recited), and is provided for processing by other modules for incident assessment and treatment plan generation, and where this breadth of injury/incident information, that is essentially collected and then encoded for subsequent processing by other modules/components, is equivalent to a “vector” as recited)); 
(c) a plurality of physiological information of the patient are catches through various wearing devices ([0040], [0073], and [0088] discussing “biofeedback devices, and other medical monitoring devices” for providing “patient physiological information”, and where at least per [0040] it is mentioned that “the patient can wear” via clothing or accessories at least one operative sensor); 
(d) The plurality of word vectors and the plurality of physiological information are inputted into the artificial neural network to generate injury classifications ([0083]-[0086] discussing how treatment plan generation, and also guidance, can be performed initially and also continuously as incident assessment, e.g. inclusive of injury classification and risk evaluation per FIG. 4 element 108, is performed and is continued to be performed based on further feedback, and where part of the injury classification and risk evaluation is performed based on the information obtained and determined which the Examiner has discussed above in relation to (b) and (c)), and then take a … level thereof as the basis for deciding inspection list … (“likelihood of occurrence” (or also “probability”) for risk factors, per [0052] and [0057], is considered to perform incident assessment, e.g. per element 108 in FIG. 4, such that subsequently treatment plan generation is determined per [0057] to minimize that probability/risk (where treatment plan, and relatedly guidance thereof, as discussed per [0057], are equivalent to the “inspection list”, and where the likelihood and/or probability is a “level” that serves as a basis therefor)).

As discussed above, Kalia contemplates (e.g., [0052], [0057]) that a likelihood of occurrence or probability is considered as part of its incident assessment processing, and accordingly treatment plan and guidance is produced in part based in part on the occurrence/probability consideration.  That said, Kalia does not clearly teach that “the highest level thereof” serves as the basis for subsequent action or correction, although the Examiner notes that it is likely obvious that the possibility with the greatest risk is the one that is most likely to be addressed per Kalia’s treatment for purposes of helping the patient’s health condition (e.g., even if Kalia does not definitively spell that out).  To the extent that Kalia alone is not fully sufficient to teach the additional limitation of taking “the highest level” as its “basis” (as further recited), the Examiner further relies upon DE BRUIN to teach what Kalia may otherwise lack, see e.g. De Bruin’s page 14 lines 25-27 discussing a contemplation of a range of diagnostic possibilities that are “rank-ordered by likelihood”, which implicitly reads on determining a “highest” as part of its rank-ordering aspect and using this as part of its deliverable product used to facilitate subsequent treatment.
Kalia and De Bruin both relate to injury/illness diagnosis frameworks that take into account multi-modal/diverse information to perform analysis that results in diagnosis or the like for purposes of facilitating treatment or the like.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate De Bruin’s ordering aspect with Kalia’s similar framework, with a reasonable expectation of success, for purposes of making a stronger indication and hence providing stronger / more firm guidance and treatment.

Neither Kalia nor De Bruin teach the additional limiting concept of medical material scheduling, e.g. per the additional limitations of (a) … medical material scheduling are inputted into the artificial neural network respectively as training materials …  so as to let the artificial neural network study how to make … medical material scheduling …, and (d) … to generate injury classifications, and then take a level thereof as the basis for deciding … medical material scheduling.  Rather, the Examiner relies upon MAKARON to teach what Kalia and De Bruin otherwise lack, see e.g. Makaron’s [0380] and [0386] discussing practitioner resources, e.g. supplies, etc., which are needed/required, and a preemptive preparedness determination that could feasibly involve the ordering and/or scheduling of more resources (which the Examiner equates with the recited medical material scheduling).
Kalia and De Bruin both relate to injury/illness diagnosis frameworks that take into account multi-modal/diverse information to perform analysis that results in diagnosis or the like for purposes of facilitating treatment or the like.  Makaron is similarly directed.  Hence, the aforementioned references are similarly directed and therefore analogous.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Makaron’s preparedness determination for its healthcare needs with Kalia’s similar framework, with a reasonable expectation of success, for providing a more complete picture of what is needed to provide the sort of healthcare and treatment that is contemplated.

Regarding claim 2, Kalia in view of De Bruin and Makaron teach the method for emergency treatment by artificial intelligenc according to claim 1, as discussed above.  The aforementioned references further teach wherein the plurality of feature vectors are the plurality of word vectors and the plurality of physiological information, the label is injury classification, inspection list or medical material scheduling (Kalia: [0056] discussing that, for each injury classification type, there is a risk analysis/determination being performed, e.g. based on vector-based feature identification and extraction, e.g. as also indicated in FIG. 11, and it follows that feature id and extraction steps as mentioned here that key in on “injury classification type” would necessarily seek to match injury, bodily terms/phrases parsed and recognized during incident reporting and/or reception (elements 114, 106 in FIG. 4), and/or sensed physio information as provided in element 102 in FIG. 4 with the same/similar subject matter stored in element 110 in FIG. 4, e.g. as a means of applying the present information with information coded in the machine learning construct to then arrive at a match and hence the benefit of the match, e.g. guidance and treatment as shown in elements 116, 118, and 125 per FIG. 4).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 3, Kalia in view of De Bruin and Makaron teach the method for emergency treatment by artificial intelligenc according to claim 1, as discussed above.  The aforementioned references further teach that the highest level of injury classifications, the plurality of word vectors and the various physiological information are inputted into the artificial neural network (Kalia’s [0083]-[0086] discussing how treatment plan generation, and also guidance, can be performed initially and also continuously as incident assessment, e.g. inclusive of injury classification and risk evaluation per FIG. 4 element 108, is performed and is continued to be performed based on further feedback, and where part of the injury classification and risk evaluation is performed based on the information obtained and determined which the Examiner has discussed above in relation to (b) and (c), e.g. physiological information and replies to question/prompts provided by or for a patient via elements 102, 106, and/or 114 per FIG. 4), and then various inspection items are inputted into the artificial neural network respectively to produce results that need to be tested or not, and determine whether the patient is to perform the various inspection items respectively (De Bruin’s page 31, item (vii) discussing “training and adaptation”, which takes feedback to improve/tune the machine learning aspect, e.g. based in part on “outcomes from patients and clinicians” for example, and it follows that using this feedback to improve the framework would result in modification to definitions/labels in one or more of the modules shown in Kalia’s FIG. 4, e.g. inclusive of treatment plan generation and/or guidance).  The motivation for combining the references is as discussed above in relation to claim 1.

Regarding claim 4, Kalia in view of De Bruin and Makaron teach the method for emergency treatment by artificial intelligenc according to claim 1, as discussed above.  The aforementioned references further teach that the highest level of injury classifications, the plurality of word vectors and the various physiological information are inputted into the artificial neural network (Kalia’s [0083]-[0086] discussing how treatment plan generation, and also guidance, can be performed initially and also continuously as incident assessment, e.g. inclusive of injury classification and risk evaluation per FIG. 4 element 108, is performed and is continued to be performed based on further feedback, and where part of the injury classification and risk evaluation is performed based on the information obtained and determined which the Examiner has discussed above in relation to (b) and (c), e.g. physiological information and replies to question/prompts provided by or for a patient via elements 102, 106, and/or 114 per FIG. 4), and then various medical materials are inputted into the artificial neural network respectively to produce results that require or do not require the medical materials, and determine whether the patient needs the various medical materials respectively (De Bruin’s page 31, item (vii) discussing “training and adaptation”, which takes feedback to improve/tune the machine learning aspect, e.g. based in part on “outcomes from patients and clinicians” for example, and it follows that using this feedback to improve the framework would result in modification to definitions/labels in one or more of the modules shown in Kalia’s FIG. 4, e.g. inclusive of treatment plan generation and/or guidance, and intuitively this would be also inclusive of necessary tools, supplies, equipment (e.g., as discussed above in relation to Makaron per claim 1’s rejection)).  The motivation for combining the references is as discussed above in relation to claim 1.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 11069432 (“Sobol”)
US 2018/0182475 (“Cossler”)
CA 2585957 A1 (“Rajkhowan”)
JP 2020080106 A (“Hamada”) 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174